                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

 Melissa Addison,                            )         C/A No. 3:17-cv-00540-DCC
                                             )
                      Plaintiff,             )
                                             )                   ORDER
        vs.                                  )
                                             )
 Sumter County Sheriff’s Office,             )
                                             )
                      Defendant.             )
                                             )



       Pending before the Court is Defendant’s motion to reconsider the Court’s Order,

ECF No. 55, adopting in part and declining to adopt in part the Report and

Recommendation of the United States Magistrate Judge, ECF No. 48. ECF No. 59.

Plaintiff filed a response in opposition and Defendant filed a reply. ECF Nos. 62, 63.

Having carefully considered the motions, the response, the record, and the applicable

law, it is the judgment of the Court that Defendant’s motion is denied.

                                     BACKGROUND

       United States Magistrate Judge Paige J. Gossett issued a Report recommending

Defendant’s motion for summary judgment be granted. ECF No. 48. Plaintiff filed

objections and a hearing was held on July 13, 2018. ECF No. 54. On August 9, 2018,

this Court entered an Order adopting in part and declining to adopt in part the

recommendation of the Report; the Court granted summary judgment in favor of

Defendant with respect to all claims except for Plaintiff’s retaliation claim. ECF No. 55.
                                      APPLICABLE LAW

         “An interlocutory order is subject to reconsideration at any time prior to the entry

of a final judgment.” Fayetteville Investors v. Commercial Builders, Inc., 936 F.2d 1462,

1469 (4th Cir. 1991); see Fed. R. Civ. P. 54(b) (“[A]ny order . . . that adjudicates fewer

than all the claims or the rights and liabilities of fewer than all the parties . . . may be

revised at any time before the entry of a judgment adjudicating all the claims and all the

parties' rights and liabilities.”).   While the precise standard governing motions to

reconsider an interlocutory order is unclear, the Fourth Circuit has stated that Rule 54(b)

motions are “not subject to the strict standards applicable to motions for reconsideration

of a final judgment.” Am. Canoe Ass'n v. Murphy Farms, Inc., 326 F.3d 505, 514 (4th Cir.

2003).     “Compared to motions to reconsider final judgments pursuant to Rule 59(e) of

the Federal Rules of Civil Procedure, Rule 54(b)'s approach involves broader flexibility to

revise interlocutory orders before final judgment as the litigation develops and new facts

or arguments come to light.” Carlson v. Boston Scientific Corp., 856 F.3d 320, 325 (4th

Cir. 2017) (citations omitted).

         However, “the discretion Rule 54(b) provides is not limitless.” Id. “For instance,

courts have cabined revision pursuant to Rule 54(b) by treating interlocutory rulings as

law of the case.” Id. “Thus, a court may revise an interlocutory order under the same

circumstances in which it may depart from law of the case: (1) 'a subsequent trial

produc[ing] substantially different evidence'; (2) a change in applicable law; or (3) clear

error causing 'manifest injustice.'“ Id. (quoting Am. Canoe Ass'n, 326 F.3d at 515).

Motions to reconsider are not “opportunities to rehash issues already ruled upon because

a litigant is displeased with the result.” R.E. Goodson Constr. Co., Inc. v. Int'l Paper Co.,


                                              2
No. 4:02-4184-RBH, 2006 WL 1677136, at *1 (D.S.C. June 14, 2006) (citing Tran v. Tran,

166 F. Supp. 2d 793, 798 (S.D.N.Y. 2001)).

                                       DISCUSSION

Retaliation

       Defendant argues that this Court erred in finding Plaintiff’s allegations raised a

genuine issue of material fact sufficient to survive a motion for summary judgment with

respect to her retaliation claim. ECF No. 59 at 4–13. Regarding Plaintiff’s three-day

suspension, Defendant asserts that the lapse in time of two months and 29 days between

the protected activity and adverse action is too long to establish a causal connection by

temporal proximity alone in light of the fact that Plaintiff provided no other evidence that

her suspension was motivated by her charge of discrimination. The Court has ruled on

this argument and again finds that the time between Plaintiff’s protected activity and her

suspension is not too long to foreclose a finding that Plaintiff has established a causal

connection.1 See Pascual v. Lowe’s Hone Centers, Inc., 193 F. App’x 229 (4th Cir. 2006)

(holding that the plaintiff had failed to establish a causal connection by temporal proximity

alone when “at least three or four months” separated the claims protected activities and

the termination of the plaintiff’s employment).

       The Court takes this opportunity to clarify the portion of its Order upon which

Defendant seems to most heavily rely. The Court stated that “Plaintiff has provided no

rebuttal for her suspension”; accordingly, Defendant contends that the suspension cannot



       1
        The Court notes that Plaintiff also provided the affidavit of Latasha Reed in
support of causation.

                                             3
be used to establish temporal proximity and, therefore, Plaintiff fails to establish a causal

connection by way of temporal proximity between her protected activity and her

termination, which occurred seven months and 19 days apart. Upon review, the Court

clarifies that while Plaintiff did not offer a direct rebuttal to Defendant’s proffered legitimate

non-retaliatory reason for the suspension—that Plaintiff was insubordinate to the Sheriff—

it is clear from her arguments and the evidence in the record that Plaintiff alleges she and

the Sheriff had a history of communications wherein Plaintiff complained about other

employees’ behavior and questioned reprimands that she had received. For example,

she argued that she should not have been given a written reprimand by her superior in

2015 by submitting a 67-page rebuttal letter that included details of her co-workers’

private lives and accusations of dishonesty. The Sheriff responded by declining to adopt

her superior’s recommendation that she be demoted and issued identical written warnings

to Plaintiff, Captain Robert B. Burnish, and Sergeant Wayne Dubose. However, once

Plaintiff filed a Charge of Discrimination with the Equal Employment Opportunity

Commission and then engaged in similar behavior, she received a suspension. The Court

finds that these facts are sufficient to create a genuine issue of material fact as to

retaliation.

       Defendant argues that two intervening events break any potential causal

connection between Plaintiff’s protected activity and her termination. It contends that her

conversation with the Sheriff about missing the Sumter Fair and complaints from other

employees about her demeanor occurred after she filed her Charge and had a direct

bearing on the adverse employment action. As explained above, Plaintiff’s conversation

                                                4
with the Sheriff does not serve to break the causal connection. The Court further finds

that the complaints from her co-workers fail to break the causal connection between

Plaintiff’s protected activity and the adverse employment action. To the contrary, this

evidence juxtaposed against Plaintiff’s testimony and the Reed affidavit create an issue

of fact and a credibility determination for the jury.

       Defendant further contends that Plaintiff failed to rebut the proffered reasons for

her non-renewal. The Court has ruled on this argument and again finds that Plaintiff

offered lengthy explanations for each of the proffered reasons given by the Sheriff for her

non-renewal; considering the totality of the record, including Plaintiff’s intervening

suspension and the standard of review for a motion for summary judgment, Plaintiff has

created a genuine issue of material as to whether Defendant’s proffered reasons for her

non-renewal are mere pretext. Accordingly, Defendant’s Motion to Reconsider is denied

with respect to this argument.

After-Acquired Evidence

       Turning to Defendant’s argument regarding after-discovered evidence, the Court

agrees that its prior Order failed to specifically address this argument.       Defendant

contends that any potential damages Plaintiff might recover should be limited by the after-

acquired evidence doctrine. Defendant states that its policies prohibit employees from

surreptitiously recording one another. Defendant argues it provided discovery responses

that the Sheriff would have terminated Plaintiff is he had known that she was making

recordings of him and other employees, both because of the act of recording them and

for lying to him when he asked her if she were making recordings. Defendant contends

                                               5
that, because it would have unquestionably terminated Plaintiff’s employment if it had

known she was making recordings, Plaintiff’s potential damages should be limited to

those incurred from the date of her termination, January 3, 2017, until the date Defendant

learned that she had been making recordings while employed, June 8, 2017. The Court

disagrees.

       The after-acquired evidence doctrine “concerns the effect of evidence of employee

misconduct acquired by the employer after the employee has been terminated for a

discriminatory reason.” Miller v. AT & T Corp., 250 F.3d 820, 837 (4th Cir. 2001). The

doctrine “does not provide a complete bar to recover”; rather, “[t]he rule merely limits the

‘calculation of backpay from the date of the unlawful discharge to the date the new

information was discovered.’” Francisco v. Verizon South, Inc., 756 F.Supp.2d 705, 729

(E.D. Va. 2010) (quoting McKennon v. Nashville Banner Publ. Co., 513 U.S. 352, 362–

63, 115 S.Ct. 879, 130 L.Ed.2d 852 (1995)). Further, the doctrine “requires the defendant

to establish that the wrongdoing was of such severity that the employee in fact would

have been terminated on those grounds alone.” Id. (internal quotations omitted).

       While Defendant asserts that the Sheriff would have fired Plaintiff had he known

that she was making recordings, upon review, a material question of fact arises with

respect to whether the Sheriff gave Plaintiff permission to record unspecified events after

he spoke to an attorney. See ECF No. 62-1 at 7 (wherein Plaintiff described a meeting

with the Sheriff during which they discussed tape-recording and Plaintiff stated that the

Sheriff told her it was “okay to record”); ECF No. 20-9 at 5, 7; see also Richards v.

Healthcare Resources Group, Inc., No. 2:15-cv-134-RMP, 2016 WL 5109520, at *14

                                             6
(E.D. Wash. Sept. 20, 2016) (holding that, at the summary judgment stage, the defendant

must provide sufficient evidence to demonstrate a genuine issue of material fact as to

whether it would have terminated the plaintiff for failing to reveal his prior criminal

conviction on his employment application); McLaughlin v. Innovative Logistics Grp., Inc.,

No. 05-72305, 2007 WL 313531, at *12 (E.D. Mich. Jan. 30, 2007) (“When an employer

has reason to know of the wrongful conduct prior to the date of termination, the alleged

conduct cannot be utilized as ‘after-acquired’ evidence.”). As Plaintiff has submitted

sufficient evidence to raise a genuine issue of material fact regarding whether the plaintiff

would have been terminated for recording conversations, Defendant’s motion for

summary judgment as to its after-acquired evidence defense is denied.

                                      CONCLUSION

       Accordingly, based on the foregoing, Defendant’s [59] motion to reconsider is

DENIED.

       IT IS SO ORDERED.

                                                         s/Donald C. Coggins, Jr.
                                                         United States District Judge
November 20, 2018
Spartanburg, South Carolina




                                             7
